Citation Nr: 0017761	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  98-12 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service, apparently from August 1936 
to July 1938 and verified from September 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The Board notes that the veteran, in his August 1998 
testimony, and the representative, in subsequent statements, 
have raised the issue of entitlement to service connection 
for a left hip disorder secondary to a service-connected left 
ankle disorder or other service-connected disability.  The 
Board refers this issue to the RO for appropriate action.


FINDINGS OF FACT

1.  In June 1996, the RO denied a claim of entitlement to 
service connection for a left hip disorder, and a timely 
appeal was not perfected therefrom.

2.  Evidence received since the June 1996 RO decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a left hip disorder.


CONCLUSIONS OF LAW

1.  The June 1996 RO decision denying a claim to reopen the 
issue of entitlement to service connection for a left hip 
disorder is final.  38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received since the June 1996 RO decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for a left hip disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(c), "the Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

The RO notified the veteran of its decision denying service 
connection for a left hip disorder in June 1996.  In summary, 
the RO indicated that the veteran's service medical records 
were negative for a left hip disorder and there was no 
current diagnosis of a left hip disability in the post-
service medical records.  That decision was not appealed, and 
it is final.  See 38 U.S.C.A. § 7105.  A claim that is final 
may be reopened through the submission of new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence is evidence that has not previously 
been submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

VA must first determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a claim reopened under 38 U.S.C.A. § 5108.  Winters 
v. West, 12 Vet. App. 203 (1999).  If new and material 
evidence has been presented, immediately upon reopening the 
claim VA must determine whether, based upon all the evidence 
of record, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107 has 
been fulfilled.  Id.

During the course of this appeal, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit)  issued a 
decision in the case of Hodge v. West, 155 F.3d  1356 (Fed. 
Cir. 1998) which affects the way in which evidence is to be 
evaluated in order to determine whether it is new and 
material.  The Federal Circuit held that the test heretofore 
applied for determining whether recently presented evidence 
was new and material (see Colvin v. Derwinski, 1 Vet. App. 
171 (1991)) was incorrect in that it imposed a higher burden 
than regulation promulgated by the Secretary of VA.  The 
Federal Circuit held that "new and material evidence" as 
provided in 38 C.F.R. § 3.156(a), as a requirement to reopen 
a finally disallowed claim, had been impermissibly defined as 
requiring "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome".  Thus, the Board must use 
38 C.F.R. § 3.156(a) solely to determine whether new and 
material evidence has been submitted to reopen the claim.  In 
this case, the RO cited and applied the overruled 
"reasonable possibility" language in making its decision.  
The RO determination that new and material evidence had not 
been submitted, however, does not require the Board to remand 
this case for consideration under the proper regulatory 
standard, because the RO determination was essentially that 
the additional evidence was neither new nor material.  As a 
finding that the evidence was not new would, in and of 
itself, end the inquiry regarding reopening, the finding of 
no material evidence is not essential to the RO's decision.  
Thus, the veteran is not prejudiced by the RO's failure to 
address Hodge v. West.  

Available to the RO at the time of the last final decision in 
June 1996 were the appellant's service medical records, post-
service VA records, and statements provided by the veteran.  

The service medical records reveal no medical evidence of a 
left hip disorder.  Likewise, the November 1945 separation 
examination report is negative for a left hip disorder.  

VA post-service medical records, to include various x-ray 
studies, are also negative for a left hip disorder.  For 
example, a January 1996 x-ray report notes that the left hip 
was unremarkable.  

The veteran indicated in various statements that he injured 
his left hip during service and it has bothered him ever 
since. 

Based on the foregoing evidence, the RO denied the 
appellant's service-connection claim and notified him by 
letter in June 1996.  As noted, the basis for the denial was 
that the veteran's service medical records were negative for 
a left hip disorder; and there is no current medical evidence 
of a left hip disorder.  

Evidence received since the June 1996 RO decision includes 
additional VA outpatient and hospital treatment records and a 
transcript of an August 1998 personal hearing held at the RO.  

The additional VA outpatient and hospital treatment records 
are negative for a current left hip disorder.  Treatment 
records dated between December 1995 and July 1997, however, 
do refer to treatment for chronic left buttock pain which the 
veteran attributed to a penetrating injury in 1945.  The 
diagnoses included sciatic nerve pain secondary to trauma and 
causalgia.  

In his August 1998 testimony at the RO, the veteran recounted 
that he had two tours of duty.  During his second tour he 
recalled injuring his left ankle and left hip during basic 
training.  He indicated that although he was treated in 
service for his left ankle, he never complained about his 
left hip.  Nevertheless, he explained that his left hip has 
continued to bother him to the present.  He maintained that 
service connection is warranted for his left hip pain.
 
After carefully considering the evidence submitted since the 
last final RO decision, in light of evidence previously 
available, the Board is compelled to find that, while it may 
be new, it is not material.  In this regard, these new 
records still do not show that he developed a left hip 
disorder in service.  Moreover, these new records do not show 
that he currently has a left hip disorder.  Even if the Board 
were to consider the veteran's left buttock complaints and 
the diagnosed sciatic nerve pain and causalgia as 
representing a left hip disorder, a basis still would not be 
presented for reopening the claim.  While those treatment 
notes reflect the veteran's history of inservice injury, no 
examiner has found the current diagnosis to be the result of 
inservice trauma.  The history supplied by the veteran has 
merely been recorded by the examiners.  Information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by the examiner, is not competent medical evidence 
required for a claim to be well-grounded.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  See also Grover v. West, 12 Vet. 
App. 109 (1999) and Dolan v. Brown, 9 Vet. App.  358 (1996).  

In addition, his testimony, as a lay person, is not competent 
to diagnose a left hip disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 494 (1992).  The veteran claims that service 
connection for a left hip disorder is warranted.  The Board 
must point out, however, that the medical evidence of record 
fails to show that he has a left hip disorder.  Moreover, the 
veteran has not submitted or identified any competent 
evidence that shows otherwise.  Thus, without competent 
evidence of a current left hip disorder, the Board finds that 
his statements are not material to the issue on appeal.  

As the evidence submitted since June 1996 fails to contain 
evidence of a current left hip disorder or even a left 
buttock disorder which has been attributed to his military 
service, the evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, new and material evidence has not been submitted 
and the claim must be denied. 

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claim, and 
an explanation why his current attempt to reopen the claim 
must fail.

Finally, because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit of the doubt 
doctrine does not need to be applied in this case.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for a left hip disorder, the 
appeal is denied.


REMAND

In an October 1983 statement, the veteran specifically 
disagreed with the RO's April 1983 decision denying 
evaluations in excess of 10 percent for his left ankle injury 
residuals and varicose veins of the left leg.  The Board 
recognizes this as a timely notice of disagreement to the 
RO's April 1983 decision.  

The law requires that VA must issue a statement of the case 
after a timely notice of disagreement has been filed.  
38 C.F.R. § 19.26 (1999).  To date, however, a statement of 
the case has yet to be issued to the veteran.  Therefore, in 
accordance with the decision in Manlincon v. West, 12 Vet. 
App. 238 (1999), these issues are remanded to the RO for 
appropriate action.

Therefore, this case is REMANDED to the RO for the following 
development:

With respect to the issues of entitlement 
to an increased rating for a left ankle 
injury residuals and varicose veins of 
the left leg, the RO should, in 
accordance with applicable procedures, 
consider any evidence obtained since the 
notice of disagreement in October 1983 
and as appropriate issue a statement of 
the case on these issues.  The claimant 
is advised that he must submit a timely 
substantive appeal to perfect his right 
to appellate review on these issues by 
the Board.

The Board takes this opportunity to note 
that it does not have appellate 
jurisdiction over these claims, and that 
they should be referred by the RO to the 
Board for appellate consideration if and 
only if the veteran files a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

